Exhibit 10.07.02.03

 

THIRD AMENDMENT TO ASSET PURCHASE AGREEMENT

 

This Third Amendment to the Asset Purchase Agreement (“Amendment”), is entered
into as of July 29, 2016, and amends the Asset Purchase Agreement for FM
Translator construction permit W222BT, FCC Facility ID 142973, made and entered
into as of the 18th of May, 2016 (the “Agreement”), by and between Delmarva
Educational Association (“Seller”) and Pennsylvania Media Associates, Inc.,
which assigned the Agreement to Caron Broadcasting, Inc. as of July 27, 2016.
Caron Broadcasting, Inc. in turn assigned the Agreement to South Coast
Broadcasting, Inc. as of July 29, 2016 (“Buyer”).

 

RECITAL

 

The purpose of this Amendment is to change the proposed primary station to be
designated in the modification of the Permit that Buyer is allowed to file under
the Agreement.

 

AGREEMENT

 

In consideration of the mutual covenants and agreements set forth herein, the
parties, intending to be legally bound, hereby agree as follows:

 

1.          Amendment to Section 10. Section 10 of the Agreement shall be
amended by deleting the existing second sentence of that Section and replacing
it with the following sentence: “Such application shall be prepared and filed in
accordance with the procedure specified by the FCC pursuant to MB Docket 13-249
to request modifications to the Permit and/or a change in the transmitter site
for the Permit to a location designated by Buyer which, if approved by the FCC,
will permit the Translator to be used as a fill-in for Buyer’s AM radio station
WTWD.”

 

2.          Continued Effect of the Agreement. All capitalized terms not defined
herein shall have the same meaning as in the Agreement. Except as expressly
modified by this Amendment, all other terms and conditions of the Agreement
shall remain in full force and effect and be binding on the parties. This
Amendment may not be modified, renewed, extended, or discharged except by a
further amendment to the Agreement in writing, signed by both parties.

 

3.          Effective Date of this Amendment. This Amendment shall be effective
as of July 25, 2016.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

 

SOUTH TEXAS BROADCASTING, INC.   DELMARVA EDUCATIONAL ASSOCIATION       /s/
Christopher J. Henderson   /s/ Nancy. A. Epperson By:  Christopher J. Henderson
  By:  Nancy A. Epperson Its:  Senior Vice President/Secretary   Its:  President

 

 Page 1 of 1 

 



 